Fourth Court of Appeals
                                San Antonio, Texas

                                     JUDGMENT
                                   No. 04-16-00821-CR

                                  The STATE of Texas,
                                       Appellant

                                            v.

                             Dai’Vonte E’Shaun Titus ROSS,
                                        Appellee

                From the County Court at Law No. 15, Bexar County, Texas
                                 Trial Court No. 519657
                     The Honorable Robert Behrens, Judge Presiding

     BEFORE CHIEF JUSTICE MARION, JUSTICE MARTINEZ, AND JUSTICE RIOS

     In accordance with this court’s opinion of this date, the order of the trial court is
AFFIRMED.

      SIGNED August 2, 2017.


                                             _____________________________
                                             Irene Rios, Justice